EXHIBIT 10.4

THIRD AMENDMENT TO EMPLOYMENT CONTRACT




This THIRD AMENDMENT TO EMPLOYMENT AGREEMENT is executed by and between THE
CASTLE GROUP, INC., a Utah corporation (the “Company”), and RICK S. WALL (the
“Executive”) as Chairman and Chief Executive Officer of the Company,




WHEREAS, the Company and Executive entered into an Employment Agreement
effective July 1, 2004 and amended said Employment Agreement via a first
amendment effective July 1, 2009 and a second amendment effective January 1,
2012 (the “Employment Agreement);




WHEREAS, Executive plays a key role in the management of the Company and the
Company’s efforts to increase its revenues and profits by obtaining contracts
for the Company to supply management and/or sales and marketing services to
additional hotels and condominium properties;




NOW THEREFORE, the Company and Executive agree to amend the Employment Agreement
as follows:




1.

Base Salary.  As compensation for Executive’s services rendered pursuant to this
Agreement, Executive shall continue to receive from the Company, or through its
wholly owned subsidiary Castle Resorts & Hotels, Inc. (the “Subsidiary”), a base
salary of $240,000 per year during the Term of this Agreement in equal
installments at least monthly in accordance with the Company’s customary pay
schedule.




2.

Bonus.  Executive will be eligible to participate in the Company’s Executive
Bonus Program pursuant to which Executive will receive a bonus of his Base
Salary for each year of his employment in which the Company’s EBITDA as reported
in its audited financial statements, is Two Million Dollars ($2,000,000.00) or
more, calculated as follows:




Bonus as a Percentage of

          EBITDA

Executive’s Base Salary

Less than $2,000,000

    0%

$2,000,000 to $2,999,999

  10%

$3,000,000 to $3,999,999

  20%

$4,000,000 to $4,999,999

  30%

$5,000,000 to $5,999,999

  40%

$6,000,000 or more

  50%




The Bonus shall be based on the audited financial statements for the years
ending December 31, 2018 through and including December 31, 2027.  If Executive
resigns or is terminated for cause, the bonus shall be prorated based on the
number of months and the amount of base salary paid during the calendar year
Executive was employed by the Company.




3.

Deferred Compensation.  In addition to Executive’s other compensation, Executive
(or Executive’s estate, trust established by Executive or other designee
specified by Executive in writing delivered to the Company, as the case may be)
shall receive in consideration of future services rendered, ten annual payments
of $100,000 each payable in monthly installments of $8,333.33 each, commencing
on the earlier to occur of : (i) December 31, 2027 or (ii) the first day of the
first month after the death or permanent disability of Executive.  If Executive
resigns or is terminated for cause, the deferred compensation shall be pro-rated
based on the number of complete years that Executive has served during the term
as compared to the period beginning November 1, 2017 and ending December 31,
2027. As an example, if Executive terminates on October 31, 2018, Executive
completed one full year of service and would receive 1/10th of the annual
payment of $100,000, or $833.33 per month.




THIRD AMENDMENT TO RICK S. WALL EMPLOYMENT CONTRACT PAGE 1 OF 2




--------------------------------------------------------------------------------













4.

Warrants.  In addition to Executive’s other compensation, Executive shall
receive three warrants, each warrant shall be for the right to purchase Five
Hundred Thousand (500,000) shares of the Company’s common stock, at an exercise
price as follows:




(i)

Five Dollars ($5.00) per share exercisable on or before October 31, 2022;

(ii)

Seven Dollars ($7.00) per share exercisable on or before October 31, 2024; and

(iii)

Ten Dollars ($10.00) per share exercisable on or before October 31, 2027.

Executive must be an employee of the Company at the time of exercise, except in
the case of death or permanent disability of Executive, in which case the
Warrants shall automatically vest to Executive, (or Executive’s estate, trust
established by Executive or other designee specified by Executive in writing
delivered to the Company, as the case may be) on the first day of the first
month after the death or permanent disability of Executive.




The shares purchased under these warrants shall be unregistered and restricted
shares that have not been registered under the Securities and Exchange Act of
1933, as amended.




5.

Term.  The Employment Agreement shall continue in full force and effect for the
term beginning November 1, 2017 and ending December 31, 2027, unless sooner
terminated pursuant to the Employment Agreement.  




IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
9th day of November, 2017.







THE CASTLE GROUP, INC.

RICK S. WALL

“Company”

“Executive”







_/s/ Alan Mattson_________________________

_/s/ Rick S. Wall__________________

By Alan Mattson

Its Chief Operating Officer







CASTLE RESORTS & Hotels, INC.

“Subsidiary”










_/s/ Michael Nitta__________________________

By Michael Nitta

Its Chief Financial Officer













THIRD AMENDMENT TO RICK S. WALL EMPLOYMENT CONTRACT PAGE 2 OF 2



